 Fill in this information to identify the case:

 Debtor 1              Wayne Dennis Hayes
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Eastern
 United States Bankruptcy Court for the: ______________________              WI
                                                                District of __________
                                                                             (State)
 Case number            19-28492-kmp
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the Bungalow Series IV Trust
 Name of creditor: _______________________________________                                                           1
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          8461____ ____ ____
                                                         ____                            Must be at least 21 days after date       05        2021
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          798.46
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             413.57
                   Current escrow payment: $ _______________                           New escrow payment:           275.39
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
                                Case 19-28492-kmp               Doc 29       Filed 03/16/21                 Page 1 of 7
Debtor 1         Wayne Dennis Hayes
                 _______________________________________________________                                                19-28492-kmp
                                                                                                 Case number (if known) _____________________________________
                 First Name       Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                 Date     03 16 2021
                                                                                                         ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                    Title   AUTHORIZED AGENT
                                                                                                         ___________________________
                    First Name                       Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                  Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                  State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                             bknotifications@ghidottiberger.com
                                                                                                 Email ________________________




Official Form 410S1                                                     Notice of Mortgage Payment Change                                           page 2
                                 Case 19-28492-kmp                        Doc 29        Filed 03/16/21             Page 2 of 7
                   323 FIFTH STREET                                                                                                 (800) 603-0836
                   EUREKA CA 95501                                                                           Para Español, Ext. 2660, 2643 o 2772
                                                                                                                 8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                                         Main Office NMLS #5985
                                                                                                                       Branch Office NMLS #9785




               WAYNE D HAYES
               C/O LORIN MICHAEL SCHUCHARDT
               1126 S 70TH ST STE N405
               MILWAUKEE WI 53214


Analysis Date: March 03, 2021                                                                                                                            Final
Property Address: 1237 SOUTH 32ND STREET MILWAUKEE, WI 53215                                                                           Loan:
                                      Annual Escrow Account Disclosure Statement
                                                   Account History

      This is a statement of actual activity in your escrow account from Oct 2020 to Apr 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information                   Current:     Effective May 01, 2021:                   Escrow Balance Calculation
 Principal & Interest Pmt:                  523.07                 523.07                    Due Date:                                        Jan 01, 2021
 Escrow Payment:                            413.57                 275.39                    Escrow Balance:                                         0.00
 Other Funds Payment:                          0.00                   0.00                   Anticipated Pmts to Escrow:                         1,654.28
 Assistance Payment (-):                       0.00                   0.00                   Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                         0.00                   0.00                   Anticipated Escrow Balance:                        $1,654.28
  Total Payment:                              $936.64                    $798.46


                      Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date           Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                  Starting Balance                    0.00      (6,278.95)
      Oct 2020                          360.27                               *                                        0.00      (5,918.68)
      Nov 2020                          829.14                               *    Escrow Only Payment                 0.00      (5,089.54)
      Nov 2020                          360.27                               *                                        0.00      (4,729.27)
      Nov 2020                                                        829.14 *    Escrow Only Payment                 0.00      (5,558.41)
      Dec 2020                          104.64                               *    Escrow Only Payment                 0.00      (5,453.77)
      Dec 2020                          360.27                               *                                        0.00      (5,093.50)
      Dec 2020                          720.54                               *                                        0.00      (4,372.96)
      Dec 2020                                                        104.64 *    Forced Place Insur                  0.00      (4,477.60)
      Jan 2021                                                      2,806.65 *    City/Town Tax                       0.00      (7,284.25)
      Feb 2021                         360.27                                *                                        0.00      (6,923.98)
      Feb 2021                       6,923.98                                *    Escrow Only Payment                 0.00           0.00
                                                                                  Anticipated Transactions            0.00           0.00
      Mar 2021                     1,240.71                                                                                      1,240.71
      Apr 2021                       413.57                                                                                      1,654.28
                           $0.00 $11,673.66              $0.00     $3,740.43

      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
      our toll-free number.


      Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
      Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
      account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
                              Case 19-28492-kmp                  Doc 29         Filed 03/16/21             Page 3 of 7                       Page 1
silent on this issue.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).




                     Case 19-28492-kmp            Doc 29       Filed 03/16/21         Page 4 of 7                 Page 2
Analysis Date: March 03, 2021                                                                                                                     Final
Borrower: WAYNE D HAYES                                                                                                             Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                             1,654.28        1,376.92
      May 2021              275.39                                                                         1,929.67        1,652.31
      Jun 2021              275.39                                                                         2,205.06        1,927.70
      Jul 2021              275.39                                                                         2,480.45        2,203.09
      Aug 2021              275.39           498.00           Homeowners Policy                            2,257.84        1,980.48
      Sep 2021              275.39                                                                         2,533.23        2,255.87
      Oct 2021              275.39                                                                         2,808.62        2,531.26
      Nov 2021              275.39                                                                         3,084.01        2,806.65
      Dec 2021              275.39                                                                         3,359.40        3,082.04
      Jan 2022              275.39        2,806.65            City/Town Tax                                  828.14          550.78
      Feb 2022              275.39                                                                         1,103.53          826.17
      Mar 2022              275.39                                                                         1,378.92        1,101.56
      Apr 2022              275.39                                                                         1,654.31        1,376.95
                         $3,304.68       $3,304.65

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 550.78. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 550.78 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is 1,654.28. Your starting
      balance (escrow balance required) according to this analysis should be $1,376.92. This means you have a surplus of 277.36.
      (The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
      are made the month the analysis is processed).

      This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
      it and lowering your monthly payments accordingly. As the loan is delinquent, we will not be sending a check for the surplus.

      We anticipate the total of your coming year bills to be 3,304.65. We divide that amount by the number of payments expected during
      the coming year to obtain your escrow payment.




                              Case 19-28492-kmp                 Doc 29        Filed 03/16/21            Page 5 of 7                      Page 3
Analysis Date: March 03, 2021                                                                                                          Final
Borrower: WAYNE D HAYES                                                                                                  Loan:

      New Escrow Payment Calculation
      Unadjusted Escrow Payment                      275.39
      Surplus Amount:                                  0.00
      Shortage Amount:                                 0.00
      Rounding Adjustment Amount:                      0.00
      Escrow Payment:                               $275.39




     NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
     premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
     the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
     payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
     Street, Eureka, Ca 95501 or 800-603-0836.

  * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
  updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
  or return in the self-addressed envelope.




                            Case 19-28492-kmp              Doc 29       Filed 03/16/21          Page 6 of 7                   Page 4
                                    CERTIFICATE OF SERVICE
       On March 16, 2021, I served the foregoing documents described as Notice of Mortgage Payment
Change on the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR                       US TRUSTEE
        Lorin Michael Schuchardt                 US Trustee
        wi.bk.filings@gmail.com                  ustpregion11.mi.ecf@usdoj.gov

        CHAPTER 13 Trustee
        Scott Lieske
        ecf@chapter13milwaukee.com

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Michaela Rice
                                                          Michaela Rice




       On March 16, 2021, I served the foregoing documents described as Notice of Mortgage Payment
Change on the following individuals by depositing true copies thereof in the United States mail at Santa
Ana, California enclosed in a sealed envelope, with postage paid, addressed as follows:


        DEBTOR
        Wayne Dennis Hayes
        1237 South 32nd Street
        Milwaukee, WI 53215


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Michaela Rice
                                                         Michaela Rice




               Case 19-28492-kmp           Doc 29      Filed 03/16/21        Page 7 of 7
